DECISION
*33DATED this 12th day of November, 1987.
The application of the above-named defendant for a review of the sentence of 50 years for Deliberate Homicide; 10 years for Theft; to be served concurrently; DANGEROUS DESIGNATION, imposed on May 5, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Pat Wise of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.